            Case 1:20-cv-03377-DLF Document 30 Filed 12/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ALABAMA ASSOCIATION OF
 REALTORS, et al.,

     Plaintiffs,                                       No. 20-cv-3377 (DLF)

         v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

     Defendants.


                          NOTICE OF CONGRESSIONAL ACTION

        Defendants respectfully notify the Court that, on December 27, 2020, the President signed

into law the Consolidated Appropriations Act, 2021. Section 502 of Title V of Division N of that Act

provides:

        The order issued by the Centers for Disease Control and Prevention under section 361
        of the Public Health Service Act (42 U.S.C. 264), entitled ‘‘Temporary Halt in
        Residential Evictions To Prevent the Further Spread of COVID–19’’ (85 Fed. Reg.
        55292 (September 4, 2020) is extended through January 31, 2021, notwithstanding the
        effective dates specified in such Order.

H.R. 133, 116th Cong., div. N, tit. V, § 502 (as signed by the President, Dec. 27, 2020).

Dated: December 31, 2020
                                                      Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ERIC BECKENHAUER
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Leslie Cooper Vigen
                                                       LESLIE COOPER VIGEN
                                                       Trial Attorney (DC Bar No. 1019782)
                                                       STEVEN A. MYERS
                                                       Senior Trial Counsel (NY Bar No. 4823043)
                                                       United States Department of Justice
Case 1:20-cv-03377-DLF Document 30 Filed 12/31/20 Page 2 of 2



                                 Civil Division, Federal Programs Branch
                                 1100 L Street, NW
                                 Washington, DC 20005
                                 Tel: (202) 305-0727
                                 Fax: (202) 616-8470
                                 E-mail: leslie.vigen@usdoj.gov

                                 Counsel for Defendants
